 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.InternationalLadies' Garment Workers' UnionA. F. of L., is a labororganizationwithin themeaningof Section 2 (5) of the Act.3.The allegations of the complaint that the Respondent Union has engaged in unfair laborpractices within the meaning of Section 8 (b) (1) (A) and (b) (2) of the Act and that the Respond-ent Company has engaged in unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the Act have not been sustained.[Recommendations omitted from publicationCENTRAL NEW YORK BEER DISTRIBUTING COMPANY,ET AL.iandBEER DRIVERS, BREWERY, SOFT DRINKAND MAINTENANCE WORKERS, LOCAL 263, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, AFL, Peti-tioner.'Case No. 3-RC-1280.March 31, 1954DECISION, DIRECTION OF ELECTION, AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before LeonardLeventhal, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudical error and are herebyaffirmed.'1.The Petitioner seeks a multiemployer unit consisting ofemployees of all the Employers involved herein. In the alter-native, the Petitioner desires to represent the employees ofthe Employers in any units, if any, the Board should find ap-propriate. Because Luchini-Utica Corporation does not desireto be included in a multiemployer unit, but desires to pursuean independent course of bargaining, we shall not consider itscommerce facts together with the four other Employers .4 Thefollowing are the commerce facts concerning the four Em-ployers who have expressed their desires to bargain for theiremployees on a multiemployer basis .r,Central Beer Distributing Company is engaged, at Utica,New York, in the wholesale distribution of Blatz, Iroquois, andStein beers. It has, by oral agreements terminable at will, theexclusive rights to distribute these beers in certain designatedareas in Utica and vicinity. During the past year it purchasedabout $60,000 of Blatz beer which was shipped from Blatz[Rock City Beer Distributing Co.; Valley Distributing Co.; Mohawk Beverage Company,Inc.; Luchini-Utica Corporation. (The latter's name appears as corrected at the hearing).2 The Petitioner's name appears as amended at the hearing.3 Although International Union of United Brewery, Flour, Cereal, Soft Drink & DistilleryWorkers of America, CIO, and its Local 54 intervened herein and asserted. inter alia, thattheir contracts with the Employers are a bar to the proceeding, they have since the hearingdisclaimed any interest in the proceeding. We shall not concern ourselves with the contract-bar issue as no party to the proceeding is presently urging a contract-bar issue raised by theformer Intervenor.4See Pacific Metals Company, Ltd., 91 NLRB 696 and cases cited therein.5In addition to the fact that the Petitioner and these four Employers have agreed that amultiemployer unit is appropriate, these employees have a substantial history of bargainingon a multiemployer basis.108 NLRB No. 28. CENTRAL NEW YORKBEER DISTRIBUTINGCOMPANY, ET AL.133Brewing Co. at Milwaukee, Wisconsin. All other beer purchasedby Central, during the past year, was shipped from brewerieswithin the State.Rock City Beer Distributors, Inc., a New York corporation,is engagedat Utica, New York, in the wholesale distribution ofBudweiser and other brands of beers. Like Central, Rock Cityhas oral agreements with the various breweries whereby it isgiven the exclusive rights to sell these brands in certain areasin and around Utica. During the past year, it purchased about$200,000 of Budweiser which was shipped from Newark, NewJersey. For the same period, Rock City's total purchases forthe other brands amounted to about $75,000, all of which wereshipped to it from within the State.ValleyDistributingCo., a partnership, is engaged atHerkimer, New York, in the wholesale distribution of Schlitz,Genessee, and other brands of beers. During the past year, itpurchased about $300,000 of both Schlitz and Genessee beers,allwhichwere shipped from breweries within the State.Purchases of all other brands were shipped to Valley fromwithin the State. Valley has a written agreement from Schlitzand Genessee whereby it is given the exclusive rights to dis-tribute these beers in Herkimer County, New York.Mohawk Beverage Co., Inc., a New York corporation, isengaged at Utica, New York, in the wholesale distribution ofSchlitz,Schaeffer's, and other brands of beers. During thepast year Mohawk's total purchases of all brands of beeramounted to about $320,000, all of which was shipped to itfrom within the State. By written agreement it has the exclusiverights to distribute Schlitz and Schaeffer beers in certain areaswithin the Utica vicinity.Assuming that upon the merits in this case, we would findappropriate a multiemployerunit consistingof employees of thefourEmployers, none of the Employers has any outflow incommerce and their inflow, whether considered individually orcollectively is insufficient to warrantour assertionof juris-diction over any of them separately or over them as a group. eMoreover, the record affords no basis forassertingjurisdic-tion over any of these Employers upon the theory that thebusiness of any individual Employer is an integral part of amultistate enterprise. Although it appears that each of theseEmployers has some type of distributionagreementwith one ormore breweries of a multistate character, we find, in theabsence of evidence of any control over the businesses of theseEmployers by any of the various brewers whose products theydistribute, that the arrangements between them for exclusivesales territoriesdo not establish a degree of integration suf-ficient to warrant theexerciseof jurisdiction over any ofthem.7 Accordingly, we shall dismiss the petition, in so faras it pertains to Central New York Beer Distributing Company,6The totalannual inflow for all four Employers amounts toonly about $260,000.7See KenoshaLiquors Company,et al.,104 NLRB 189. 134DECISIONSOF NATIONAL LABOR RELATIONS BOARDRock City Beer Distributors, Inc., Valley Distributing Co., andMohawk Beverages Co., Inc.There remains for consideration the question of jurisdictionover Luchini-Utica Corporation here above mentioned. Luchini-Utica Corporation a New York corporation, is engaged, atUtica,New York, in the wholesale distribution of Ballantinebeer. Its annual out-of-State purchases amount to between$300,000 to $400,000. All of the stock of Luchini Utica Corpora-tion is owned by Paul A. and Marjory J. Luchini who are alsothe exclusiveowners oftwo other BallentineBeerdistrib-utorships,Luchini-Syracuse Corporation at Syracuse, NewYork, and the Luchini partnership at Binghamton, New York.The annual out-of-State purchase made by Luchini-SyracuseCorporation amount to about $400,000, and the annual out-of-State purchases made by the Luchini partnership at 'Bingham-ton exceed $500,000.In view of the common ownership and control by the Luchinifamily of all interest in the Luchini-Utica Corporation, Luchini-Syracuse Corporation and the Luchini partnership at Bingham-ton, we find these distributorships constitute a single employerwithin the meaning of the Act.' Because the annual total out-of-State purchases by the group found to constitutea singleemployer exceeds $1,000,000, we find that the Employer isengaged incommerce and that it will effectuate the policiesof the Act to assert jurisdiction over this enterprise.'2.The labororganizationinvolved claims to represent theemployees of the Employers.3.A question affecting commerce exists concerning the rep-resentation of employees of Luchini-Utica Corporation within themeaning ofSection 9 (c) (1) and Section2 (6) and (7) of the Act.4.The parties herein are in agreement as to the specificcomposition of the unit or units, if any, established by theBoard. Accordingly, in view of the foregoing and upon theentire record in this case, we find that all drivers, helpers,platform men, and warehousemen of Luchini-Utica Corporationemployed at its Utica, New York, plant, excluding office clericalemployees, guards, and supervisors, as defined in the Act,constitute a unit appropriate for purposes of collective bar-gainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election ommitted from publication.][The Board dismissed the petition.]Chairman Farmer and Member Beeson took no part in theconsideration of the above Decision, Direction of Election,and Order.8SeeNorman S. Corporation, d/b/a Sandy's, 105 NLRB 928, and Rushville Metal Products,Inc., 107NLRB 1146. Cf. Consolidated Gas Company of Savannah, Consolidated Gas Com-pany ofBrunswick,107 NLRB 148; Dan Dee Central Ohio Corporation, 106 NLRB 1303.9See Federal Dairy Co., Inc., 91 NLRB 638. By his assertion of jurisdiction here, MemberRodgers is not deemed as adopting the Board's jurisdictional standards as a permanent policy.